              Case 4:20-cv-05883-JSW Document 104 Filed 11/13/20 Page 1 of 2




 1   Brian J. Stretch, SBN 163973                      Jesse Bless (pro hac vice)
     bstretch@sidley.com                               AMERICAN IMMIGRATION LAWYERS
 2   Naomi A. Igra, SBN 269095                         ASSOCIATION
     naomi.igra@sidley.com                             1301 G Street, Suite 300
 3                                                     Washington, D.C. 20005
     SIDLEY AUSTIN LLP                                 Samina M. Bharmal (pro hac vice)
 4   555 California Street, Suite 2000                 sbharmal@sidley.com
     San Francisco, California 94104                   SIDLEY AUSTIN LLP
 5   Telephone: +1 415 772-1200                        1501 K Street NW
     Facsimile: +1 415 772-7400                        Washington, D.C. 20005
 6                                                     Telephone: +1 202 736 8000
     Attorneys for Plaintiffs
 7
                                     UNITED STATES DISTRICT COURT
 8
                                    NORTHERN DISTRICT OF CALIFORNIA
 9
                                              SAN FRANCISCO
10
      IMMIGRANT LEGAL RESOURCE CENTER;                  Case No. 4:20-cv-05883-JSW
11    EAST BAY SANCTUARY COVENANT;
      COALITION FOR HUMANE IMMIGRANT                    [PROPOSED] ORDER GRANTING JOINT
12    RIGHTS; CATHOLIC LEGAL IMMIGRATION                MOTION TO EXTEND ALL DEADLINES
      NETWORK, INC.; INTERNATIONAL                      AND CONTINUING CASE MANAGEMENT
13    RESCUE COMMITTEE; ONEAMERICA;                     Hearing Date: CONFERENCE
      ASIAN COUNSELING AND REFERRAL                     Time:
14    SERVICE; ILLINOIS COALITION FOR                   Courtroom:
      IMMIGRANT AND REFUGEE RIGHTS,
15
                     Plaintiffs,
16            v.

17    CHAD F. WOLF, under the title of Acting
      Secretary of Homeland Security; U.S.
18    DEPARTMENT OF HOMELAND SECURITY;
      KENNETH T. CUCCINELLI, under the title of
19    Senior Official Performing the Duties of the
      Deputy Secretary of Homeland Security; U.S.
20    CITIZENSHIP & IMMIGRATION SERVICES,

21                   Defendants.

22

23

24

25

26

27

28
                                                  1
                                [PROPOSED] ORDER GRANTING MOTION
                         TO EXTEND ALL DEADLINES – Case No. 4:20-cv-05883-JSW
            Case 4:20-cv-05883-JSW Document 104 Filed 11/13/20 Page 2 of 2




 1         Having considered the parties’ Joint Motion to Extend All Deadlines (ECF No. 102), and for

 2   good cause shown,

 3         IT IS HEREBY ORDERED THAT:

 4         1.      All deadlines in this case are extended for 60 days. The Case Management Conference
     scheduled for December 4, 2020 is CONTINUED to February 5, 2021 at 11:00 a.m., and the parties' joint case
 5
     management statement will be due on January 29, 2021.
 6   Dated: November __,13 2020
                                                          The Honorable Jeffrey S. White
 7                                                        United States District Judge
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
                                [PROPOSED] ORDER GRANTING MOTION
                         TO EXTEND ALL DEADLINES – Case No. 4:20-cv-05883-JSW
